PER CURIAM:
Douglas Alan Jarvis appeals the district court’s order denying his motion for preliminary injunction. An order granting or denying injunctive relief is immediately appealable. 28 U.S.C. § 1292 (2000). However, “[t]o qualify as a case fit for federal-court adjudication, an actual controversy must be extant at all stages of review .... ” Toms v. Allied Bond & Collection Agency, Inc., 179 F.3d 103, 105 (4th Cir. 1999) (quoting Arizonans for Official English v. Arizona, 520 U.S. 43, 67, 117 S.Ct. 1055, 137 L.Ed.2d 170 (1997)). Because Jarvis has obtained the relief he sought, i.e., transfer to a community correctional center, we dismiss this appeal as moot. We grant Jarvis’ motions to amend his informal brief and also deny as moot his motion to expedite. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.